IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                             NOS. WR-90,237-01 & WR-90,237-02


                       EX PARTE DEION XAVIER JONES, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                   CAUSE NOS. W15-20892-V(A) & W15-20893-V(A)
               IN THE 292ND DISTRICT COURT FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense

of aggravated robbery and sentenced to imprisonment for twenty-five years in one cause and six

years in the other. The Fifth Court of Appeals affirmed his convictions. Jones v. State, Nos. 05-17-

00013-CR & 05-17-00014-CR (Tex. App.—Dallas Feb. 15, 2018).

       Applicant alleges that new affidavits from two co-defendants show that he is actually

innocent of these offenses. The State has requested more time to investigate the claim and the trial

court has not entered any findings of fact or conclusions of law addressing the claim. We remand
these applications to the 292nd District Court of Dallas County to allow the trial judge to complete

an evidentiary investigation and enter findings of fact and conclusions of law.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed:         September 11, 2019
Do not publish